Citation Nr: 0808104	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  04-30 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right foot 
disorder.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant. 

[The issue of whether a January 19, 1972 Board decision 
denying service connection for a right foot disorder should 
be revised or reversed on grounds of clear and unmistakable 
error is addressed in a separate and simultaneously issued 
decision.]


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his sister


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana in February 2003 and December 2004.  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in January 2007.  During 
that hearing, the veteran and the VLJ discussed the 
possibility of future nonservice-connected pension payments; 
the veteran was granted entitlement to pension in an August 
1985 rating decision, but his payments have been reduced to 
$0 in view of his Social Security payments.  The VLJ 
recommended that the veteran provide updated income 
information in the appropriate forms to the RO on an annual 
basis so that it could be ascertained whether he would be 
entitled to pension benefits.  The Board thus refers this 
matter back to the RO, insofar as the appropriate income 
verification form(s) should be furnished to the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.



REMAND

The Board has reviewed the claims file in considering the 
issue of whether new and material evidence has been received 
to reopen a claim of service connection for a right foot 
disorder and notes that the claims file includes a copy of a 
Social Security Administration (SSA) decision concerning 
disability benefits from April 1985.  To date, however, the 
RO has made no efforts to obtain the medical evidence 
corresponding to this determination.  Such efforts are 
required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also 
Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to 
assist includes obtaining SSA records when the veteran 
reports receiving SSA disability benefits, as such records 
may contain relevant evidence).  

The Board also notes that the veteran has never been 
furnished with a letter addressing VA's duty to notify him of 
the evidence necessary to substantiate a claim of entitlement 
to specially adapted housing or a special home adaptation 
grant and the relative duties of VA and the veteran in 
obtaining such evidence, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2007).  This 
constitutes a procedural defect that must be addressed prior 
to a Board adjudication.  38 C.F.R. § 19.9.

Additionally, the Board observes that the determination on 
the right foot claim may well affect the determination of the 
specially adapted housing claim.  Two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also 
Kilpatrick v. Principi, 16 Vet. App. 1 (2002) (rendering 
invalid VAOGCPREC 24-97 (July 3, 1997), which held that a 
veteran with a disability (blindness in both eyes) that 
resulted from VA hospitalization or medical or surgical 
treatment who has been determined eligible for compensation 
"as if" such injury were service-connected, pursuant to 38 
U.S.C.A. § 1151, was not eligible for a special housing 
adaptation grant as a result of the disability caused by VA 
medical care).  But see VAOPGCPREC 3-2004 (March 9, 2004) 
(noting that the United States Court of Appeals for the 
Federal Circuit, in Kilpatrick v. Principi, 327 F.3d 1375, 
1379 (Fed. Cir. 2003), affirmed the lower court's decision 
but did not hold that disabilities compensated under 
section 1151 are service connected or that section 1151 
beneficiaries are generally entitled to the full panoply of 
VA's ancillary benefits).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim of entitlement to   specially 
adapted housing or a special home 
adaptation grant.  The letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

2.  SSA should be contacted, and all 
records of medical treatment associated 
with the April 1985 SSA decision 
concerning the veteran's disability 
benefits should be requested.  All 
records obtained pursuant to this request 
must be included in the veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, the issues of whether new 
and material evidence has been received 
to reopen a claim of service connection 
for a right foot disorder and entitlement 
to specially adapted housing or a special 
home adaptation grant should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



